Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunwoo Lee (Reg. No. 43337) on 02/29/2021.

The application has been amended as follows: 
1. (Currently Amended) A rollable display device comprising:
a display panel;
a motor generating a rotational motion;
first and second motion converting units configured to convert the rotational motion into a linear motion in a first direction and disposed at side portions, respectively, of the motor;
first and second lifting units configured to move up and down the display panel in conjunction with the linear motion of the first and second motion converting units, respectively, in a second direction; and
;
wherein the first motion converting unit includes: 
a first shaft receiving the rotational motion; and 
a first nut coupled to the first shaft and generating the linear motion in the first direction corresponding a rotation direction of the first shaft, and
wherein the second motion converting unit includes: 
a second shaft receiving the rotational motion; and 
a second nut coupled to the second shaft and generating the linear motion in the first direction corresponding a rotation direction of the second shaft.

2. (Canceled) 

3. (Currently Amended) The rollable display device of claim [[2]]1, wherein one end of the first shaft coupled to a first shaft bracket, and one end of the second shaft coupled to a second shaft bracket. 

5. (Currently Amended) The rollable display device of claim [[2]]1, further comprising first and second limit sensors configured to restrict a movement of the first and second nuts, respectively.

18. (Currently Amended) The rollable display device of claim [[2]]1, wherein the bevel gear includes a first gear connected to the motor, a second gear connected to the first shaft and a third gear connected to the second shaft, and


Allowable Subject Matter
Claims 1 and 3-18 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claims 1 and 10, patentability exists, at least in part, with the claimed features of,” first and second motion converting units configured to convert the rotational motion into a linear motion in a first direction and disposed at side portions, respectively, of the motor; first and second lifting units configured to move up and down the display panel in conjunction with the linear motion of the first and second motion converting units, respectively, in a second direction; and a bevel gear configured to connect between the motor and the motion converting units; wherein the first motion converting unit includes:  a first shaft receiving the rotational motion; and  a first nut coupled to the first shaft and generating the linear motion in the first direction corresponding a rotation direction of the first shaft, and wherein the second motion converting unit includes:  a second shaft receiving the rotational motion; and a second nut coupled to the second shaft and generating the linear motion in the first direction 

However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendment filed on 12/07/2020 has been fully considered and finds the claims allowable with the examiner’s amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841